Citation Nr: 0712016	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-31 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter, A.W.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Portland, Oregon 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified before the undersigned during a hearing 
held at the RO in September 2006.  A transcript of the 
proceeding is associated with the claims file.  

The Board, herein, finds that new and material evidence has 
been received to reopen the claim for service connection for 
PTSD.  The Board finds, however, that additional development 
is warranted prior to further consideration of the issue on 
the merits.  Hence, the issue of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a June 1995 rating decision, the RO denied a claim for 
service connection for PTSD.  The veteran did not appeal the 
decision.  

2.  Evidence received since the June 1995 RO decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The June 1995 RO rating decision that denied reopening 
the claim of entitlement to service connection for PTSD is a 
final decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).

2.  The evidence received since the RO's June 1995 rating 
decision with respect to the claim of service connection for 
PTSD is new and material; thus, the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  "The purpose of [section 5103(a)] and 
[§ 3.159(b)] is to require that VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Overton v. Nicholson, 20 
Vet. App. 427, 433 (2006), quoting Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, by way of a letter issued in August 
2003, the RO advised the appellant of the types of evidence 
that he needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support reopening the claim for service 
connection for PTSD.  He was advised to identify any evidence 
in support of the claims.  In addition, he was informed of 
the responsibility to identify, or to submit evidence 
directly to VA.  He was advised that the RO would obtain any 
VA records or other identified medical treatment records.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claims, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

In addition, the RO explained the specific basis on which the 
claim of entitlement to service connection for PTSD was 
denied in the last final decision.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).   

The Board also notes another evidence development letter 
dated in December 2005 in which the RO once again advised the 
veteran of the evidence needed to substantiate his claim for 
service connection for PTSD. 

In a separate letter issued in October 2006, the veteran was 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date.  While 
the RO did not readjudicate the claims following the issuance 
of the October 2006 letter, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

For the above reasons, the Board finds that the RO's notice 
in August 2003 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the timing of the notice, the Board 
acknowledges that the notice was issued subsequent to the 
initial adjudication of the claim.  Here, however, there is 
no allegation by the veteran, nor is there evidence to show, 
that he was prejudiced due to the timing of the notice.  
Moreover, the letter was followed by readjudication of the 
claim by the RO.  Readjudication, which was most recently 
accomplished in July 2004, cured any timing concern.  See 
Mayfield v. Nicholson, 444 F.3d at 1334; Overton v. 
Nicholson, 20 Vet. App. at 437.  
 
The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted various VA and 
private treatment records.  Additionally, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  While all 
records are not available to adjudicate the claim on the 
merits, there is sufficient evidence to determine whether new 
and material evidence has been received to reopen the claim.  
In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim. 38 U.S.C.A. §§ 5103 
and 5103A. 

II.  Analysis

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006). 

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

In a March 1995 rating decision, the RO denied service 
connection for PTSD.  The RO specifically found that there 
was no evidence of record showing the veteran had ever been 
given a diagnosis of PTSD.  At the time of the rating 
decision, the RO considered the veteran's service medical 
records, VA outpatient treatment records, and results of 
March and April 1995 VA examinations.  All were negative for 
diagnoses of PTSD.  The RO advised the veteran that it had 
previously considered whether service connection was 
warranted for an acquired psychiatric disorder, but that the 
evidence of record showed that the veteran had a personality 
disorder, and was not a disability for which service 
connection could be granted.  

The veteran was advised of the RO decision in June 1995.  The 
veteran filed a notice of disagreement.  He was provided a 
Statement of the Case in April 1996, and a Supplemental 
Statement of the Case in June 1996.  The veteran submitted a 
statement in support of claim in May 1997; however, such 
document was beyond the time limit to file a substantive 
appeal.  As such, the June 1995 decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
This decision is the last final adjudicative action 
addressing the issue of service connection for PTSD on any 
basis.  

Since filing his claim to reopen service connection for PTSD, 
the veteran has submitted VA and private outpatient treatment 
records.  A May 2003 VA treatment record noted that the 
veteran had severe PTSD that was combat related.  In 
addition, in an April 2003 record, the veteran's primary care 
physician, H. B., M.D., stated that the veteran had a current 
diagnosis of PTSD.  In short, this evidence is new, as it was 
not previously of record, and material, as it relates to an 
unestablished fact necessary to substantiate the claim.  To 
this extent only, the benefit sought on appeal is granted.

Having reopened the veteran's claim, the Board believes that 
further evidentiary development is warranted.  This matter 
will be discussed in greater detail in the REMAND portion of 
this decision.  

ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
herein below.

REMAND

Specific to the issue on appeal, the Board observes that 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002).  

In this matter, there is medical evidence establishing a 
current diagnosis of PTSD.  However, the record does not 
currently include credible evidence that an in-service 
stressor actually occurred (to satisfy the second element of 
38 C.F.R. § 3.304(f)).  In his stressor statement, the 
veteran alleged that he attributed his PTSD to three in-
service events.  First, he alleged that around February 10-
14, 1970, he witnessed the killing of three Viet Cong men.  
Secondly, he alleged that on or about March 5, 1970, he 
witnessed a U.S. helicopter crash.  Third, he alleges that on 
April 2, 1970, his base was attacked with rocket propelled 
grenades and mortar fire.  He stated that these incidents 
occurred while serving with the 378th Maintenance Company.  

His personnel file shows service with the 378th Maintenance 
Company for the period from January 23, 1970 to April 25, 
1970, and service with the 135th Light Maintenance Company 
from April 26, 1970 to July 16, 1970.  His MOS was Company 
Clerk.  

During the hearing before the undersigned, the veteran 
reported that the helicopter accident occurred in the last 
part of July or early August 1970 and took place in an area 
called San Ban.  He stated that mortar attacks and the 
shooting of Viet Cong men also occurred in July to August 
1970 at San Ban.  

Finally, during VA treatment in April 2003, the veteran 
reported witnessing traumatic events while serving in 
Vietnam, but did not provide information concerning the date 
of event or his unit of assignment at the time of the alleged 
event.  

While there is inconsistency with respect to the dates and 
units assigned, the Board finds, nevertheless, that the RO 
should undertake additional development in an attempt to 
verify whether the events as alleged by the veteran are 
documented in the official records.  

The Board notes that, although a noncombat veteran's 
testimony alone is insufficient proof of a stressor, see 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996), there need not 
be corroboration in every detail.  See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  Also, if the veteran's unit was 
engaged in combat, and the veteran was a member of the unit 
at the time of the verified combat, he is not required to 
corroborate his actual proximity to, and participation in, 
the attack(s).  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  

In addition, there appears to be outstanding VA and private 
outpatient treatment records that have yet to be associated 
with the veteran's claims file.  During the hearing, the 
veteran alleged current treatment for PTSD at the Vet Center 
in Birmingham, and the Portland VA medical center.  In 
addition, he previously submitted an authorization for VA to 
obtain treatment records from H. B., M.D.  It does not 
appear, however, that the RO obtained these records.  As 
such, upon remand, the RO should attempt to obtain the 
outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a development 
letter to the veteran requesting a 
comprehensive, detailed statement 
regarding all alleged in-service 
stressful experiences that he believes 
resulted in his PTSD (to include dates, 
locations, and the names and other 
identifying information concerning any 
individuals killed or injured).  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The RO's letter should 
also invite the veteran to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences, and any military records in 
his possession.  

2.  The RO should attempt to obtain 
current outstanding medical treatment 
records at the Vet Center in Birmingham.  
In addition, the RO should attempt to 
obtain identified private treatment 
records from H. B., M.D., for which the 
veteran has previously provided 
authorization by following the procedures 
set forth in 38 C.F.R. § 3.159 (2006).  
All records and/or responses received 
should be associated with the claims 
file.  

3.  The RO should obtain from the 
Portland VAMC copies of all records of 
treatment for and/or evaluation of the 
veteran for PTSD from June 2003 to the 
present time.  

4.  Thereafter, the RO should detail the 
stressors claimed by the veteran, and 
request that the U. S. Army & Joint 
Services Records Research Center (JSRRC) 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  

5.  The RO should consider scheduling the 
veteran for a VA examination if and only 
if evidence corroborating combat service 
(to which a claimed stressor is related) 
or the occurrence of a specifically 
claimed in-service stressful experience 
is received 

6.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim of service connection for PTSD, in 
light of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


